DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
No restriction requirement is being imposed in this case. Claims 1-5, filed 10/02/2020, are under examination.

Claim Interpretation
The claims are interpreted as encompassing systemic in vivo administration, as well as in vitro administration “to a kidney cell”. See the instant specification at pages 4, lines 6-8; 24 and 26; 32, line 12.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 120 and 365(c) is acknowledged. Based on the information given by Applicant and an inspection of the prior patents and applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no.14/413,927 (now US Patent 10,583,169), PCT/US13/49885 and provisional application serial no. 61/670,345 because the claimed invention is disclosed in said patent and applications. The priority date of claims 1-5 of the instant application is deemed to be 07/11/2012.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ADMINISTERING METHYLATION-CONTROLLED J PROTEIN (MCJ) SIRNA TO A KIDNEY CELL.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods in vitro, does not reasonably provide enablement for treatment of kidney conditions in vivo. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims encompass in vivo treatment of kidney disease (see, for example, p. 3, line 4; p. 4, lines 7-8 and 22-26). Treatment of kidney disease is complicated by the fact that it may occur as a result of many common conditions, and is therefore itself common, and that there remain few treatment options (see p. 1 of Huang et al., Front. Bioeng. Biotechnol. 9:683247. doi: 10.3389/fbioe.2021.683247). The instant specification discloses that suppression of MCJ in the form of an MCJKO mouse results in a reduction of lipid accumulation in the liver (see p. 52, lines 24-31). Further, the instant application teaches that high levels of cholesterol accumulated in the livers of wild-type mice fed a high cholesterol diet, but not MCJKO mice (see p. 54, lines 8-14 of the specification; also and Figures 11J and 11K). Regarding the kidney, the specification discloses that MCJ mRNA and protein are expressed in the mouse kidneys (p. 46, lines 24-26; also p. 47, lines 6-7; Figures 1B and 1F). The specification teaches that glycogenesis can occur to a lesser extent in the cortex of kidneys (p. 53, lines 15-17). Nevertheless, there is no guidance provided by the application as originally filed of treating kidney conditons with siRNA that inhibits MCJ.
At around the time of the filing of the invention, the relevant art taught that siRNA as well as other “nucleic acid-based drugs generally suffer from poor pharmacokinetics, the lack of cell membrane permeation, and often insufficient stability and sometimes relevant off-target effects.”  See the review by Winkler (Ther. Deliv. 2013; 4: 791-809—on IDS filed 10/09/2020) at p. 791, left column, 1st paragraph; citations omitted by examiner. Winkler teaches a mouse model in which conjugated oligonucleotides accumulated in the kidney as well as the liver (see p. 796, right column), but that meaningful targeting beyond the liver “ha[d] not been achieved” (see p. 793, 2nd paragraph). It is noted that the review by Winkler was published a year post-filing. Regarding the kidney, Shi et al. (Journal of Histochemistry & Cytochemistry, 2011; 59(8): 727-740—on IDS filed 10/09/2020) report that while “[s]ignificant KD [knockdown] of mRNA (85%) was observed in the liver, KD was observed to a lesser extent (about 25% KD) in the spleen, and no KD was observed in lung, kidney, heart, duodenum, or brain” (see p. 730, right column, 1st paragraph; emphasis added by examiner). Finally, the post-filing date art of Huang et al. reviews a number of technologies for targeting drugs, including siRNAs, to the kidneys, but concludes that nearly ten years post-filing, targeting drugs to the kidney remains at an “early stage” and that much work remains to be done (see conclusionary paragraph at p. 11). Of particular note, Huang et al. state that “[m]ost research data are acquired from animals or even cells, and there is a huge gap between animal models (or cells) and actual patients” (p. 11, last paragraph).
Due to the large quantity of experimentation necessary to design siRNA-based treatments for kidney disease, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex nature of the invention, the complexity of treating kidney disease and of targeting siRNA-based treatments to the kidney, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,655,126. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims encompass administration of an MCJ siRNA to a subject. The differences between the claim sets are as follows. The claims of the ‘126 patent are specific about administering the MCJ siRNA to a subject suffering from acetaminophen-induced liver disease, whereas the instant claims are drawn to increasing mitochondrial metabolism in a kidney cell. Nevertheless, the more specific recitation in the claims of the ‘126 patent anticipate the broader instant claims. For instance, the claims of the ‘126 patent recite the attachment of a mitochondrial targeting agent, which would have the effect of “increasing mitochondrial metabolism” as recited in the instant claims. A systemically administered MCJ siRNA targeted to mitochondria would have the same effect in any cell type.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,583,169. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims encompass administration of an MCJ siRNA to a subject. The differences between the claim sets are as follows. The claims of the ‘169 patent are specific about administering the MCJ siRNA to a subject suffering from a metabolic disease, whereas the instant claims are drawn to increasing mitochondrial metabolism in a kidney cell. Nevertheless, the more specific recitation in the claims of the ‘169 patent anticipate the broader instant claims. For instance, the claims of the ‘169 patent recite the attachment of a mitochondrial targeting agent, which would have the effect of “increasing mitochondrial metabolism” as recited in the instant claims. A systemically administered MCJ siRNA targeted to mitochondria would have the same effect in any cell type.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 11-15, 24 and 63 of copending Application No. 16/876,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims encompass administration of an MCJ siRNA to a subject. The differences between the claim sets are as follows. The claims of the reference application are specific about administering the MCJ siRNA to a subject suffering from drug-induced liver injury, whereas the instant claims are drawn to increasing mitochondrial metabolism in a kidney cell. Nevertheless, the more specific recitation in the claims of the reference application anticipate the broader instant claims. For instance, claim 8 of the reference application recites the attachment of a mitochondrial targeting agent, which would have the effect of “increasing mitochondrial metabolism” as recited in the instant claims. A systemically administered MCJ siRNA targeted to mitochondria would have the same effect in any cell type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rincon (PGPUB 20100129931, published 5/27/2010, later issued as US Patent 8,354,237; also published as W02008097467—all three references cited on IDS filed 10/09/2020) teaches administration of MCJ siRNA to breast cancer cells (Figures 4-9), but does not teach or suggest administration to a kidney cell or an organism possessing a kidney cell. This is also true of the prior art reference by Hatle et al. (Mol Cell Biol, 2007; 27: 2952-2966—on IDS filed 10/09/2020).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649